STATE OF MICHIGAN

                           COURT OF APPEALS



JOHNY SALMO,                                                       UNPUBLISHED
                                                                   October 16, 2014
               Plaintiff-Appellant,

v                                                                  No. 316382
                                                                   Wayne Circuit Court
HILEMAN ENTERPRISES OF MICHIGAN,                                   LC No. 12-007223-CZ
INC., GORDON HILEMAN, AND STATEWIDE
CLAIM SERVICE,

               Defendants-Appellees.


Before: HOEKSTRA, P.J., and WILDER and FORT HOOD, JJ.

PER CURIAM.

       Plaintiff, Johny Salmo, appeals as of right an order granting summary disposition to
defendants Hileman Enterprises of Michigan, Inc., Gordon Hileman, and Statewide Claim
Service. This Court declines to address plaintiff’s arguments on appeal in any respect.

        “An appellant may not . . . give issues cursory treatment with little or no citation of
supporting authority.” Houghton ex rel Johnson v Keller, 256 Mich. App. 336, 339; 662 NW2d
854 (2003); see also People v Kevorkian, 248 Mich. App. 373, 389; 639 NW2d 291 (2001) (“It is
not enough for an appellant in his brief simply to announce a position or assert an error and then
leave it up to this Court to discover and rationalize the basis for his claims, or unravel and
elaborate for him his arguments, and then search for authority either to sustain or reject his
position.”). “An appellant’s failure to properly address the merits of his assertion of error
constitutes abandonment of the issue.” Houghton, 256 Mich. App. at 339-340. Plaintiff’s brief on
appeal is wholly insufficient because of plaintiff’s failure to support his claims with any
authority, except one unpublished case, and the bald assertion of facts without citation to the
record. Plaintiff’s appeal is abandoned. Id.

         Affirmed. Defendants, as the prevailing parties on appeal, may tax costs under MCR
7.219.

                                                            /s/ Joel P. Hoekstra
                                                            /s/ Kurtis T. Wilder
                                                            /s/ Karen M. Fort Hood



                                               -1-